Citation Nr: 0830072	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  04-24 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left knee meniscus tear.

2.  Entitlement to a rating in excess of 10 percent for 
limited extension  status post left knee arthroscopic 
surgeries times 6.

3.  Entitlement to an initial rating in excess of 10 percent 
for depressive disorder, not otherwise specified.

4.  Entitlement to service connection for degenerative disc 
disease (DDD) C4-C5 and cervical myositis, claimed as 
secondary to service-connected residuals of left knee 
meniscus tear.

5.  Entitlement to service connection for lumbar myositis, 
claimed as secondary to service-connected residuals of left 
knee meniscus tear.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from August 1973 to December 
1973.

This appeal to the Board of Veterans' Appeals (Board) arises  
from multiple RO rating decisions.  

In February 2003, the RO assigned a separate 10 percent 
rating for limitation of flexion due to status post left knee 
arthroscopic surgeries times 6 (this issue has been 
recharacterized to refer to limited  extension for the 
reasons discussed below), but otherwise denied the veteran's 
claim for a rating greater than 10 percent The veteran 
indicated .  The veteran filed a notice of disagreement (NOD) 
with each 10 percent rating in April 2003.  The RO issued a 
statement of the case (SOC) in May 2004, in which it 
continued the 10 percent rating for the residuals of left 
knee meniscus tear after the conclusion of a temporary total 
rating period, and also continued the separate 10 percent 
rating for limited  flexion (now extension) status post  left 
knee arthroscopic surgeries.  The veteran filed a substantive 
appeal as to each issue (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in June 2005.

In July 2003, the RO granted service connection and assigned 
an initial 10 percent rating for depressive disorder, not 
otherwise specified, effective May 5, 2003.  The RO also 
denied service connection for DDD C4-C5 and cervical 
myositis, as well as for lumbar myositis, each as secondary 
to service-connected residuals of left knee meniscus tear.  
In September 2003, the veteran filed a NOD with the  10 
percent rating assigned for depressive disorder, as well with 
the denials of service connection.  After receiving 
additional evidence, in September 2003, the RO  issued 
another rating decision continuing its initial 
determinations.  The RO issued a statement of the case (SOC) 
as to these issues in May 2004.  The veteran filed a 
substantive appeal as to these issues (via a VA Form 9) in 
July 2004.

As the claim pertaining to depressive disorder involves a 
request for a higher initial rating following the grant of 
service connection, the Board has characterized that issue in 
light of the distinction noted in Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (distinguishing initial rating claims 
from claims for increased ratings for already service-
connected disabilities).

In July 2004, the RO denied the veteran's claim for a TDIU.  
The veteran filed a NOD in October 2004, and the RO issued a 
statement of the case (SOC) in April 2005.  The veteran filed 
a substantive appeal (via a VA Form 9) in June 2005.

In September 2007, the RO issued a supplemental SOC (SSOC) as 
to each of the six issues discussed above.

The  Board notes that, during the pendency of this appeal, 
the veteran's claims file was permanently transferred from 
the RO in St. Petersburg, Florida to the RO in San Juan, 
Puerto Rico, hence, the San Juan now has jurisdiction over 
the claims on appeal.

The Board's decision on the claims for increased ratings for 
left knee disabilities, for a higher initial rating for 
depressive disorder, and for service connection for cervical 
and lumbar spine disabilities, is set forth below.  The claim 
for a TDIU is addressed in the remand following the order; 
this matter is being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  The residuals of the veteran's left knee meniscus tear 
have not included recurrent or moderate subluxation or 
lateral instability.

3.  Extension of the veteran's left knee has been limited to 
between 0 and 10 degrees, while left knee flexion has been to 
between 80 and 120 degrees.

4.  Since the May 5, 2003 effective date of the grant of 
service connection, the  veteran has had mild and transient 
symptoms of depressive disorder-to include some depression 
and sleep impairment-that have been controlled with 
medication, but no memory loss, panic attacks, or 
suspiciousness.

5.  The weight of the medical opinion evidence on the 
question of whether the veteran's current DDD C4-C5 and 
cervical myositis is related to his service-connected 
residuals of left knee meniscus tear is in relative 
equipoise.

6.  The only probative medical opinion evidence on  the 
question of whether the veteran's lumbar myositis is related 
to his service-connected residuals of left knee meniscus tear 
weighs against the claim.





CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
residuals of  a left knee meniscus tear are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5257, 5259 (2007).

2.  The criteria for a rating in excess of 10 percent for 
limited extension  status post left knee arthroscopic 
surgeries times 6 are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5261 (2007).

3.  The criteria for a rating in excess of 10 percent for 
depressive disorder, not otherwise specified, have not been 
met at any point since the May 5, 2003 effective date of the 
grant of service connection for that disability.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 
9433 (2007).

4.  With reasonable doubt resolved in favor of the veteran, 
the criteria for service connection for DDD C4-C5 and 
cervical myositis are met.  38 U.S.C.A. §§ 1110,  5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).

5.  The criteria for service connection for lumbar myositis 
are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in the claimant's possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, a claimant must be provided 
with information pertaining to assignment of disability 
ratings (to include the rating criteria for all higher 
ratings for a disability), as well as information regarding 
the effective date that may be assigned.  Id. 

Pertinent to the claim for increased rating, the  Board also 
is aware of the recent decision of the United States Court of 
Appeals for Veterans Claims (Court) in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).In Vazquez-Flores, the Court 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate an increased 
rating claim: (1) the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life; 
(2) if the diagnostic code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  22 Vet. App.  at 43-44.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In view of the Board's favorable disposition of the veteran's 
claim for service connection for DDD C4-C5 and cervical 
myositis, the Board finds that all notification and 
development action needed to fairly adjudicate that claim has 
been accomplished.

As for  each of the other claims herein decided, a January 
2003 letter as to the increased ratings claims and a June 
2003 letter as to the service connection claims (including 
the claim for service connection for major depressive 
disorder, as it then was), provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate those claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence would be obtained by VA, and the need for the 
veteran to advise VA of and to submit any further evidence 
that is relevant to the claims.  The January and June 2003 
letters also asked that the veteran send the RO additional 
evidence in his possession (consistent with Pelegrini and the 
version of 38 C.F.R. § 3.159 then in effect).  The May 2004 
SOC set forth the criteria for higher ratings for the knee 
disabilities and depressive disorder (which suffices for  
Dingess/Hartman).  In addition, a March 2006 letter informed 
the veteran how disability ratings and effective dates are 
assigned, as well as the type of evidence that impacts those 
determinations; this letter also indicated that VA would 
assign a disability rating determined by applying relevant 
diagnostic codes and considering the impact of the disability 
and its symptoms on employment, as well as provided examples 
of the types of medical and lay evidence that the veteran 
could submit (or ask VA to obtain) that could affect how VA 
assigned a disability rating.  

After issuance of each letter, and opportunity for the 
veteran to respond, the September 2007 SSOC reflects 
readjudication of each claim.  Hence, while some notice was 
provided to the veteran after the initial, February 2003 and 
July 2003 adjudications of the claims, the veteran is not 
shown to be prejudiced by the timing of the latter notice.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a statement of the 
SOC or SSOC, is sufficient to cure a timing defect).

The Board notes that, after the claim for service connection 
for depressive disorder was granted and the veteran 
challenged the assigned 10 percent rating, the RO did not 
send an additional letter explaining how to establish 
entitlement to an even higher initial rating for that 
disability.  However, the January 2003 letter specific  to 
the claims for increased ratings, and the more general March 
2006 letter each indicated that to establish entitlement to a 
higher rating for a service-connected disability, the veteran 
had to show that such disability had worsened.  Moreover, the 
veteran's written statements, to include his April and 
September 2003 Nods, each of which contained arguments as to 
why he was entitled to higher ratings for his service-
connected disabilities, demonstrated an awareness of what was 
necessary to substantiate his claims for higher ratings.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error with regard to the content of notice 
requirements as to the ratings claims was "cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir 2007).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to each claim herein decided.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, post-service private 
medical records, as well VA outpatient treatment (VAOPT) 
records, reports of VA examinations, and the Social Security 
Administration (SSA) disability determination and associated 
records.  Also of record and considered in connection with 
the appeal are various written statements provided by the 
veteran and by his representative, on his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate these claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims herein decided.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on these aspects of the  appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matters herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

A.  Claims for Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson, the Court noted an important 
distinction between an appeal involving a veteran's 
disagreement with the initial rating assigned at the time a 
disability is service connected.  Where the question for 
consideration is the propriety of the initial rating assigned 
(as is the case with regard to the claim for a higher initial 
rating for depressive disorder not otherwise specified, 
evaluation of the medical evidence since the effective date 
of the grant of service connection and consideration of the 
appropriateness of "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts found) is required.  See Fenderson, 12 Vet. App. at 
126.  Likewise,  with regard to the claims for increased 
ratings for the veteran's left knee disabilities, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time an increased rating claim is 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505, 509-510 (2007).

1.  Left Knee

The residuals of the veteran's left meniscus tear are 
currently rated under 38 C.F.R. § 4.71, Diagnostic Code (DC) 
5259 (2007).  Pursuant to DC 5259, a 10 percent rating 
represents the maximum schedular criteria for removal of the 
semilunar cartilage, when the knee is symptomatic.  Thus, 
while the veteran has experienced pain and other symptoms due 
to the removal of semilunar cartilage, there is no higher 
rating available under DC 5259, and he is therefore not 
entitled to a rating higher than 10 percent for his residuals 
of a left knee meniscus tear under this diagnostic code.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
residuals of a left knee meniscus tear.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  In this regard, the 
Board notes that the residuals of a left knee meniscus tear 
were previously rated under 38 C.F.R. § 4.71a, DC 5257.  That 
diagnostic code   authorizes assignment of ratings for knee 
impairment such as recurrent subluxation or lateral 
instability: 10 percent for slight disability, 20 percent for 
moderate disability, and 30 percent for severe disability.

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6 (2007).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (2007).  

The January 2003 VA examiner noted that there had been no 
dislocation or recurrent subluxation of the left knee in the 
past year, and that there was no evidence of instability.  
Similarly, although the veteran complained during the May 
2005 VA examination of locking and giving way of his left 
knee, the May 2005 VA examiner indicated that there had been 
no episodes of dislocation or recurrent subluxation.  On 
examination, the medial and lateral collateral ligaments were 
normal, testing of the anterior and posterior cruciate 
ligaments and the medial and lateral meniscus were negative 
for instability, although severe pain was noted on testing at 
the meniscus area.  An October 2005 VA orthopedic note 
indicated that there was adequate joint stability.

The only evidence of symptomatology listed in DC 5257 is in 
the April 2003 letter of Dr. Alvarez Swihart.  Dr. Alvarez 
Swihart indicated that the Lachman's test reflected anterior 
and posterior laxity, there was a positive pivot shift test, 
and concluded that there was "evidence of moderate laxity or 
instability in the left knee both anterioposterioly and 
mediolaterally with frequent episodes of knee giving out."  
Although Dr. Alvarez Swihart used the term "moderate," as 
noted above this is not binding on the Board, and the Board 
finds that the above evidence, to include repeated 
examination findings of left knee stability, reflects that 
any subluxation or lateral instability has been neither 
recurrent nor moderate since the November 2002 filing of the 
increased rating claim.  Therefore, a higher, 20 percent 
rating is  not warranted under DC 5257.

As noted, in response to the veteran's increased rating 
claim, the RO assigned a separate 10 percent rating for 
limitation of flexion.  Such a separate rating is warranted 
pursuant to the reasoning of VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998), 
in which VA's General Counsel found that separate ratings are 
possible for a claimant who has arthritis (resulting in 
limited or painful motion) and instability of a knee, under 
DCs 5003 and 5257, where such separate ratings are based on 
additional disabling symptomatology.  

Under DC 5003, arthritis is rated on the basis of limitation 
of motion under the appropriate diagnostic codes for the 
specific joint or joints involved (here, DCs 5260 and 5261, 
applicable to limitation of flexion and extension, 
respectively). When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
assignable for each major joint or group of minor joints 
affected by limitation of motion. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion. See 38 
C.F.R. § 4.71a, DC 5003 (2007).

Under DC 5260, limitation of flexion of either leg to 60 
degrees warrants a noncompensable (zero percent) rating.  A 
10 percent rating requires flexion limited to 45 degrees.  A 
20 percent rating requires flexion limited to 30 degrees.  A 
30 percent rating requires flexion limited to 15 degrees.

Under DC 5261, limitation of extension of either leg to 5 
degrees warrants a 0 percent rating.  A 10 percent rating 
requires extension limited to 10 degrees. A 20 percent rating 
requires extension limited to 15 degrees.  A 30 percent 
rating requires extension limited to 20 degrees.  A 40 
percent rating requires extension limited to 30 degrees. A 50 
percent rating requires extension limited to 45 degrees.

Standard range of knee motion is from 0 degrees (extension) 
to 140 degrees (flexion).  See 38 C.F.R. § 4.71, Plate II 
(2007).

In this case, the separate 10 percent rating was based on the 
range of motion findings in the January 2003 VA examination 
report, which indicated that range of motion of the left knee 
was from 10 degrees extension to 90 degrees flexion.  The 
Board notes that these range of motion findings warrant a 10 
percent rating under DC 5261 for limitation of extension and 
not under DC 5260 for limitation of flexion.  Thus, the issue 
has been recharacterized accordingly.

The Board also notes that VA's General Counsel has held that 
separate ratings under DCs 5260 and 5261, for limitation of 
flexion and extension of the leg, respectively, may be 
assigned for disability of the same joint.  See VAOGCPREC 9-
2004; 69 Fed. Reg. 59,990 (2004).  

However, considering the pertinent evidence of record in 
light of the above-noted criteria, the Board finds that the 
criteria for the assignment of a rating in excess of 10 
percent is not warranted for limitation of extension, and an 
additional rating for limitation of extension is not 
warranted.

As noted, on January 2003 VA examination, range of motion was 
recorded as from 10 degrees on extension to 90 degrees on 
flexion.  On May 2005 VA examination, range of motion was 
recorded as from 0 degrees on extension to 80 degrees on 
flexion.  The October 2005 VA orthopedic note indicates  that 
range of motion was from 0 degrees on extension to 120 
degrees on flexion.  The Board notes that Dr. Alvarez 
Swihart's April 2003 letter does not reflect range of motion 
figures for the veteran's left knee.  Thus, a rating in 
excess of 10 percent is not warranted under DC 5261 because 
extension has not been limited to 15 degrees, and an 
additional rating is not warranted under DC 5260 because 
flexion has not been limited to 45 degrees.

The Board also points that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases in which 
the claimant experiences additional functional loss due to 
pain, weakness, excess fatigability, or incoordination, to 
include with repeated use or during flare-ups, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996). 

In this case, the January 2003 VA examiner indicated that 
there was evidence of painful motion but did not indicate the 
presence of any other DeLuca factors, the May 2005 VA 
examiner indicated that there was additional functional loss 
due to pain from 80 to 140 degrees flexion.  Thus, even 
considering pain and other factors, the evidence simply does 
not support assignment of a higher rating under DCs 5260 or 
5261.  In short, there is no medical evidence that the 
veteran's pain is so disabling actually or effectively result 
in extension limited to 15 degrees or flexion limited to 45 
degrees-the requirements for the next higher 20 percent 
rating under DC 5261 and to a compensable rating under DC 
5260.

Thus, a rating in excess of 10 percent is not warranted for 
either left knee disability under any potentially applicable 
diagnostic code since the November 2002 filing of the 
increased ratings claims.

2.  Depressive Disorder

The RO has assigned an initial 10 percent rating for the 
veteran's depressive disorder under 38 C.F.R. § 4.130, DC 
9433 (2007).  However, the actual criteria for evaluating 
psychiatric impairment other than eating disorders is set 
forth in a General Rating Formula.  See 38 C.F.R. § 4.130 
(2007).

Pursuant to the General Rating Formula, a 10 percent rating 
is assigned where there is occupational and social impairment 
due to mild and transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only 
during significant stress or with symptoms controlled by 
continuous medication.

A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once per week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or work like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating requires total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Psychiatric examinations frequently include assignment of a 
Global Assessment of Functioning (GAF) score.  According to 
the Fourth Edition of the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV), a GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  There is no question that the GAF 
score and interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF 
score assigned in a case, like an examiner's assessment of 
the severity of a condition, is not dispositive of the 
evaluation issue; rather, the GAF score must be considered in 
light of the actual symptoms of the veteran's disorder, which 
provide the primary basis for the rating assigned.  See 38 
C.F.R. § 4.126(a) (2007).
 
Considering the pertinent evidence of record in light of the 
above,  the Board finds that an initial rating in excess of 
10 percent for the veteran's depressive disorder is not 
warranted at any time since the May 5, 2003 effective date of 
the grant of service connection for that disability.

During the July 2003 VA examination, the veteran indicated  
that he was taking medication for his depressive disorder.  
On examination, mood was anxious and slightly depressed, 
affect was constricted, and attention, concentration, memory, 
speech, and impulse control were good.  The examiner noted 
that the veteran had not presented any impairment of thought 
or communication, psychotic symptomatology, or memory loss, 
but he had been depressed and had loss of control at work due 
to the pressures.  A December 2001 VAOPT note indicates that 
the veteran was irritable and depressed but memory was 
adequate.  February and August 2006 VAOPT notes indicate that 
the veteran's symptoms including sleep problems and 
depression had improved with psychotropic medication.  A 
September 2007 VAOPT note indicates that the veteran reported 
difficulty sleeping and presented with a neutral mood with 
shallow affect with depressive overtones.  Speech was with 
normal flow and coherent with good orientation and judgment 
and fair to good insight.

the GAF score of 80 assigned  by the July 2003 VA examiner 
similarly reflects that the symptoms of the veteran's 
depressive disorder have been mild and transient, consistent 
with the DSM-IV.

Thus, the evidence reflects that, since the May 5, 2003 
effective date of the grant of service connection, the 
veteran has had mild and transient symptoms of depressive 
disorder-to include some depression and sleep impairment-
that have been controlled with medication, but no memory 
loss, panic attacks, or suspiciousness.  Consequently, the 
criteria for an initial rating in excess of 10 percent for 
depressive disorder not otherwise specified have not been 
met.

3.  All Ratings Claims

The above determinations are based upon consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point, 
any of the veteran's disabilities under consideration  has 
reflected  so exceptional or unusual a disability picture as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (as cited in 
the September 2007 SSOC).  Although SSA's disability 
determination references both the veteran's depressive 
disorder and his left knee restrictions, among  other 
disabilities,  the SSA employs different standards than VA in 
rendering disability determinations and its determinations 
are not binding on VA.  See Collier v. Derwinski, 1 Vet. App. 
413, 417 (1991)).  In any event, during no period has any 
disability now under consideration objectively been  shown to 
markedly interfere with employment (i.e., beyond that 
contemplated in the assigned rating for the disability), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
noted above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, there is no basis for staged 
rating of any disability under consideration, pursuant to 
Fenderson or Hart (cited to above), as appropriate, and each 
claim for higher rating  must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against assignment of any 
higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

B.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2007).  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for a disability diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. 
§ 3.303(d) (2007).

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is  proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation not 
only permits service connection for the degree of disability 
caused by a service-connected disability, but for the degree 
of disability resulting from aggravation of nonservice- 
connected disability by a service-connected disability.  Id.  
See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In adjudicating a claim for VA benefits, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2007); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  

In this case, the veteran does not contend that either his 
cervical or lumbar spine disability is the result of in-
service injury or disease; rather, he has consistently 
asserted that each disability is secondary to his service-
connected left knee disabilities.  

Considering the pertinent evidence in light of the above, the 
Board finds that service connection for DDD C4-C5 and 
cervical myositis is warranted, but that  service connection 
for lumbar myositis must be denied.

The collective evidence, to include private and VAOPT notes 
as well as the July 2003 VA examination report, reflect that 
the veteran has been diagnosed with cervical and lumbar spine 
disabilities, specifically, DDD C4-C5 and cervical myositis 
and lumbar myositis.  There are two medical opinions that 
address the etiology of the veteran's spine disabilities.  In 
an April 2003 letter, Dr. Alvarez-Swihart discussed the 
veteran's medical history, including his multiple prior left 
knee surgeries and recounted the results of his examination 
of the veteran.  His diagnoses included cervical DDD at C4-5 
and lumbosacral myositis, as well as psychiatric 
disabilities.  After reviewing the veteran's medical history 
and the examination results, Dr. Alvarez Swihart concluded: 
"The presence of major depression, degenerative disc 
disease, and anxiety are more likely than not related to his 
service-connected left knee injury."  In July 2003, a VA 
physician, after reviewing the claims file, to include Dr. 
Alvarez Swihart's opinion, and examining the veteran, wrote 
that there was not enough evidence in service medical record 
or claims folder to link cervical and lumbar myositis or DDD 
C4-C5 with the veteran's left knee medial meniscus tear.  He 
therefore concluded that the veteran's cervical myositis, 
lumbar myositis, and DDD are not likely due to his left knee 
disability.

In reviewing medical opinions such as those above, greater 
weight may be placed on the opinion of one physician over 
that of another, depending on factors such as the reasoning 
employed by the physicians and whether or not (and the extent 
to which) they reviewed prior clinical records and other 
evidence. Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  Prejean v. West, 13 
Vet. App. 444, 448-49 (2000).  See also Guerrieri v. Brown, 4 
Vet. App. 467, 470-471 (1993) (the probative value of medical 
evidence is based on the physician's knowledge and skill in 
analyzing the data, and the medical conclusion the physician 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).

Here, although it is not clear whether Dr. Alvarez Swihart 
reviewed the claims file or recounted the veteran's medical 
history based on the veteran's own statements, his recitation 
of the medical evidence is  consistent with the evidence 
actually of record; hence, is opinion  cannot be disregarded 
or discounted even though he did not indicate that he 
reviewed the claims file.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006).  As Dr. Alvarez Swihart and the July 2003 VA 
examiner each accurately reviewed the medical evidence and 
indicated that the rendered opinion was based on this 
evidence, these opinions are entitled to approximately the 
same weight.  Significantly, however, Dr. Alvarez Swihart 
opined only that the veteran's cervical DDD and myositis are 
related to his left knee disability, but did not opine as to 
whether the veteran's lumbar myositis is related to the left 
knee disability.  Thus, the weight of the medical opinions as 
to whether the veteran's cervical spine disability is related 
to his left knee disability is in relative equipoise, while 
the only probative medical opinion as to whether there is a 
relationship between the veteran's lumbar myositis and his 
left knee disability weighs against that claim.

Under these circumstances, the Board finds that the veteran 
is entitled to service connection for DDD C4-C5 and cervical 
myositis, and that the claim for service connection for 
lumbar myositis must be denied.  In reaching these 
conclusions, the Board has applied the benefit-of-the-doubt 
doctrine in reaching the decision to grant service connection 
for DDD C4-C5 and cervical myositis, but finds that the 
preponderance of the evidence is against the claim for 
service connection for lumbar myositis.  See 38 U.S.C.A. § 
5107(b);  38 C.F.R. § 3.102; Gilbert,  1 Vet. App. at  53-
56..


ORDER

A rating in excess of 10 percent for the residuals of a left 
knee meniscus tear is denied.

A rating in excess of 10 percent for limited extension  
status post left knee arthroscopic surgeries times 6 is 
denied.

An initial rating in excess of 10 percent for depressive 
disorder, not otherwise specified, is denied.

Service connection for DDD C4-C5 and cervical myositis, as 
secondary to service-connected residuals of left knee 
meniscus tear, is granted.

Service connection for lumbar myositis, as secondary to 
service-connected residuals of left knee meniscus tear, is 
denied.




REMAND

The Board finds that additional RO action on the claim for a 
TDIU is warranted.

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).  

In this appeal, the RO denied the veteran's claim for a TDIU 
in part because his combined disability rating of 30 percent 
for the three disabilities discussed above did not meet the 
standards for consideration of a TDIU on a schedular basis.  
However, as the Board has now granted service connection for 
DDD C4-C5 and cervical myositis, the rating that will be 
assigned by the RO for this disability may affect the outcome 
of the veteran's TDIU claim.  Hence, RO readudication of the 
TDIU claim, in the first instance, is warranted.  
Prior to readjudication of the TDIU claim, to ensure that all 
due process requirements are met, the RO should give the 
veteran another opportunity to present any additional 
information and/or evidence pertinent to the claim for a 
TDIU, explaining that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should ensure that its letter to the veteran meets the 
requirements of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) as regards assignment of an effective date (in the 
event a TDIU is granted).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A  (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a TDIU remaining on appeal. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for a TDIU.  The RO should explain 
the type of evidence that is his ultimate 
responsibility to submit.  

The RO should also ensure that its letter 
meets the notice requirements of 
Dingess/Hartman (cited  to above), as 
regards assignment of an effective date 
(in the event a TDIU is granted.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a TDIU 
in light of all pertinent evidence and 
legal authority..

5.  If any benefit sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims  remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


